Case 1:16-cv-02491-TWP-DLP Document 113 Filed 11/19/18 Page 1 of 2 PageID #: 957



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 RICHARD N. BELL                   )
                                   )
      Plaintiff,                   )
                                   ) Case No. 1:16-cv-02491-TWP-DML
      v.                           )
                                   )
 DAVID N. POWELL, Individually and )
 MIDWEST REGIONAL NETWORK FOR      )
 INTERVENTION WITH SEX OFFENDERS )
                                   )
      Defendants.                  )

  ORDER ON PLAINTIFF’S SECOND MOTION FOR EXTENSION OF TIME AND
    TO SET NEW DEADLINES FOR PLAINTIFF TO FILE A RESPONSE TO
         DEFENDANT MRNISO’S AMENDED MOTION FOR FEES

        This matter comes before the Court on Plaintiff’s Motion for Extension of

 Time and to Set New Deadlines for Plaintiff to file Response to Defendant

 MRNISO’s Amended Motion for Fees. Defendant MRNISO objects. Court finds that

 the Motion should be granted.

         The Court enters this Order setting the following new schedule related to

 MRNISO’s Amended Motion for Attorney Fees and Response to Same:

 (1)    Plaintiff shall file his response on or before November 30, 2018;

 (2)    Defendant MRNISO will file a reply on or before Dec 14, 2018.

 (3)    The Plaintiff may request a hearing after Dec 20, 2018.

 SO ORDERED:

 Date: 11/19/2018
                                              ________________________
                                              Hon. Tanya Walton Pratt, Judge
                                              United States District Court
                                              Southern District of Indiana
Case 1:16-cv-02491-TWP-DLP Document 113 Filed 11/19/18 Page 2 of 2 PageID #: 958




 Distribution:

 Richard N. Bell
 richbell@comcast.net

 Maura K. Kennedy
 LAW OFFICE OF MAURA K. KENNEDY
 attorneymaurakennedy@gmail.com

 Eric D. Schmadeke
 DENSBORN BLACHLY LLP
 eschmadeke@dblaw.com

 Bryan Findley
 INDIANA ATTORNEY GENERAL
 bryan.findley@atg.in.gov

 Rebecca L. Loeffler
 INDIANA ATTORNEY GENERAL
 rebecca.loeffler@atg.in.gov

 Rebecca L. McClain
 INDIANA ATTORNEY GENERAL
 rebecca.mcclain@atg.in.gov
